 



Exhibit 10.1
AMENDMENT NO. 6 TO THE 1995 STOCK COMPENSATION PLAN
Effective July 26, 2007, the following amendments to the 1995 Stock Compensation
Plan were adopted:
Section 5(a) of the 1995 Stock Compensation Plan shall be amended in its
entirety to read as follows:
     (a) Exercise Price. Except as provided in Section 5(i), the exercise price
per share of Stock purchasable under a Stock Option shall be determined by the
Committee at the time of grant but shall be not less than 100% of the Fair
Market Value of the Stock on the date of grant.
Section 5(c) of the 1995 Stock Compensation Plan shall be amended in its
entirety to read as follows:
     (c) Exercisability. Stock Options shall be exercisable at such time or
times and subject to such terms and conditions as shall be determined by the
Committee at the time of grant; provided, however, that, except as provided in
Sections 5(f), (g), and (h) and Section 8, unless otherwise determined by the
Committee at the time of grant, no Stock Option shall be exercisable prior to
the first anniversary date of the granting of the Option.
Section 5(d) of the 1995 Stock Compensation Plan shall be amended in its
entirety to read as follows:
     (d) Method of Exercise. Subject to whatever installment exercise provisions
apply under Section 5(c), Stock Options may be exercised in whole or in part at
any time during the option period.
     Payment of the exercise price may be made by check, note (if approved by
the Board), or such other instrument or method as the Committee may accept. As
determined by the Committee, in its sole discretion, payment in full or in part
may also be made by delivery of Stock owned by the optionee for at least six
months prior to the exercise of the Option (based on the Fair Market Value of
the Stock on the date the Option is exercised, as determined by the Committee).
Payment of the exercise price may be made through exercise of either Tandem SARs
or Freestanding SARs held by the optionee.
     No shares of Stock shall be issued until full payment therefor has been
made. An optionee shall generally have the rights to dividends or other rights
of a shareholder with respect to shares subject to the Option after the optionee
has given written notice of exercise, has paid in full for such Stock, and, if
requested, has given the representation described in Section 11(a).
Section 5(f) of the 1995 Stock Compensation Plan shall be amended in its
entirety to read as follows:
     (f) Termination by Death. Subject to Section 5(i), if an optionee’s
employment by the Company or any Subsidiary, Parent, or Affiliate terminates by
reason of death, any Stock Option held by such optionee may thereafter be
exercised, to the extent such Option was exercisable at the time of death by the
legal representative of the optionee’s estate or by any person who acquired the
Option by will or the laws of descent and distribution, for a period of one year
(or such other period as the Committee may specify at grant) from the date of
such death or until the expiration of the stated term of such Stock Option,
whichever period is the shorter.
Section 5(g) of the 1995 Stock Compensation Plan shall be amended in its
entirety to read as follows:
     (g) Termination by Reason of Disability. Subject to Section 5(i), if an
optionee’s employment by the Company or any Subsidiary, Parent, or Affiliate
terminates by reason of Disability, any Stock Option held by such optionee may
thereafter be exercised by the optionee, to the extent it was exercisable at the
time of termination until the expiration of the stated term of such Stock Option
(unless otherwise specified by the Committee at the time of grant); provided,
however, that, if the optionee dies prior to such expiration (or within such
other period

 



--------------------------------------------------------------------------------



 



as the Committee shall specify at grant), any unexercised Stock Option held by
such optionee shall thereafter be exercisable to the extent to which it was
exercisable at the time of death for a period of one year from the date of such
death or until the expiration of the stated term of such Stock Option, whichever
period is the shorter.
Section 5(h) of the 1995 Stock Compensation Plan shall be amended in its
entirety to read as follows:
     (h) Other Termination. Subject to Section 5(i), unless otherwise determined
by the Committee (or pursuant to procedures established by the Committee) at the
time of grant, if an optionee’s employment by the Company or any Subsidiary,
Parent, or Affiliate terminates for any reason other than death or Disability,
the Stock Option shall be exercisable, to the extent otherwise then exercisable,
for the lesser of three months from the date of termination of employment or the
balance of such Stock Option’s term.
Section 7(b) of the 1995 Stock Compensation Plan shall be amended in its
entirety to read as follows:
     (b) Terms and Conditions. Unless otherwise provided in the related Award
Agreement, Stock subject to Awards made under this Section 7 may not be sold,
assigned, transferred, pledged, or otherwise encumbered prior to the date on
which the Stock is issued or, if later, the date on which any applicable
restriction, performance, or deferral period lapses.
     The Participant shall be entitled to receive, currently or on a deferred
basis, interest or dividends or interest or dividend equivalents with respect to
the Stock covered by the Award, as determined at the time of the Award by the
Committee, in its sole discretion, and the Committee may provide that such
amounts (if any) shall be deemed to have been reinvested in additional Stock or
otherwise reinvested.
     Any Award under Section 7 and any Stock covered by any such Award shall
vest or be forfeited to the extent so provided in the Award Agreement, as
determined by the Committee, in its sole discretion.
     Each Award under this Section 7 shall be confirmed by, and subject to the
terms of, an Award Agreement or other instrument entered into by the Company and
the Participant.
     Stock (including securities convertible into Stock) issued on a bonus basis
under this Section 7 may be issued for no cash consideration. The purchase price
of any Stock (including securities convertible into Stock) subject to a purchase
right awarded under this Section 7 shall be at least 100% of the Fair Market
Value of the Stock on the date of grant.
Section 8(b) of the 1995 Stock Compensation Plan shall be amended in its
entirety to read as follows:
     (b) Definition of “Change in Control.” For purposes of Section 8(a), a
“Change in Control” means the happening of any of the following:
     (i) A majority of directors of the Company elected by the holders of
Company’s Common Stock shall be persons other than persons:
     (A) for whose election proxies shall have been solicited by the Board, or
     (B) who are then serving as directors appointed by the Board to fill
vacancies on the Board caused by death or resignation (but not by removal) or to
fill newly-created directorships.
     (ii) 30% or more of the outstanding voting stock of the Company is acquired
or beneficially owned (as defined in Rule 13d-3 under the Exchange Act, or any
successor rule thereto) by any person (other than the Company or a subsidiary of
the Company) or group of persons acting in concert (other than the acquisition
and beneficial

 



--------------------------------------------------------------------------------



 



ownership by a parent corporation or its wholly-owned subsidiaries, as long as
they remain wholly-owned subsidiaries, of 100% of the outstanding voting stock
of the Company as a result of a merger which complies with paragraph
(iii)(A)(II) hereof in all respects), or
     (iii) The consummation of:
     (A) a merger or consolidation of the Company with or into another entity
other than
     (I) a merger or consolidation with a subsidiary of the Company, or
     (II) a merger in which the persons who were the beneficial owners,
respectively, of the outstanding Common Stock and outstanding voting stock of
the Company immediately prior to such merger beneficially own, directly or
indirectly, immediately after the merger, a majority of, respectively, the then
outstanding common stock and the then outstanding voting stock of the surviving
entity or its parent entity, or
     (B) an exchange, pursuant to a statutory exchange of shares of outstanding
voting stock of the Company held by shareholders of the Company immediately
prior to the exchange, of shares of one or more classes or series of outstanding
voting stock of the Company for cash, securities, or other property, except for
voting securities of a direct or indirect parent entity of the Company (after
giving effect to the statutory share exchange) owning directly, or indirectly
through wholly-owned subsidiaries, both beneficially and of record 100% of the
outstanding voting stock of the Company immediately after the statutory share
exchange if (i) the persons who were the beneficial owners, respectively, of the
outstanding voting stock of the Company and the outstanding Common Stock of the
Company immediately before such statutory share exchange own, directly or
indirectly, immediately after the statutory share exchange a majority of,
respectively, the voting power of the then outstanding voting securities and the
then outstanding common stock (or comparable equity interest) of such parent
entity, and (ii) all holders of any class or series of outstanding voting stock
of the Company immediately prior to the statutory share exchange have the right
to receive substantially the same per share consideration in exchange for their
outstanding voting stock of the Company as all other holders of such class or
series (except for those exercising statutory dissenters’ rights), or
     (C) the sale or other disposition of all or substantially all of the assets
of the Company (in one transaction or a series of transactions), or
     (iv) The approval by the shareholders of the Company of the liquidation or
dissolution of the Company.
Section 9 of the 1995 Stock Compensation Plan shall be amended in its entirety
to read as follows:
     9. Amendments and Termination.
     The Board may amend, alter, discontinue, or terminate the Plan, or any
portion thereof, but no amendment, alteration, or discontinuation shall be made
which would impair the vested rights of a Participant under any Award
theretofore granted without the Participant’s consent or which, without the
approval of the Company’s shareholders, would:

 



--------------------------------------------------------------------------------



 



     (a) except as expressly provided in this Plan, increase the total number of
shares reserved for the purpose of the Plan;
     (b) authorize an increase in the total number of shares reserved for
issuance upon exercise of Incentive Stock Options;
     (c) decrease the option price of any Incentive Stock Option to less than
100% of the Fair Market Value on the date of grant;
     (d) permit the issuance of Stock prior to payment in full therefor;
     (e) change the employees or class of employees eligible to participate in
the Plan; or
     (f) extend the maximum option period under Section 5(i) of the Plan.
          Subject to the above provisions, the Board shall have broad authority
to amend the Plan to take into account changes in applicable securities and tax
laws and accounting rules, as well as other developments.
Section 11 of the 1995 Stock Compensation Plan shall be amended by adding
subsections (j) and (k) as follows:
     (j) If any Award would be considered deferred compensation as defined under
Code Section 409A and would fail to meet the requirements of Code Section 409A,
then such Award shall be null and void. However, the Committee may permit
deferrals of compensation pursuant to the terms of a Participant’s Award
Agreement, a separate plan, or a subplan which (in each case) meets the
requirements of Code Section 409A. Additionally, to the extent any Award is
subject to Code Section 409A, notwithstanding any provision herein to the
contrary, this Plan does not permit the acceleration of the time or schedule of
any distribution related to such Award, except as permitted by Code
Section 409A.
     (k) Although the Company intends to administer the Plan so that Awards will
be exempt from, or will comply with, the requirements of Code Section 409A, the
Company does not warrant that any Award under the Plan will qualify for
favorable tax treatment under Code Section 409A or any other provision of
federal, state, local, or foreign law. The Company shall not be liable to any
Participant for any tax the Participant might owe as a result of the grant,
holding, vesting, exercise, or payment of any Award under the Plan.

 